[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-13952
                                                              January 4, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK

                D. C. Docket No. 05-01071-CV-T-26-TGW


ERIC DUANE TURNER,


                                                           Plaintiff-Appellant,

                                  versus

SECRETARY, DOC,
WESFORD HEALTH SERVICES, INC.,
CHO ROBERT BRIGGS,
NP G. OQUNSOLA,


                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________
                            (January 4, 2005)


Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Eric D. Turner appeals the dismissal of his civil rights complaint as

frivolous. Turner argues the district court abused its discretion by dismissing his

complaint that prison officials were deliberately indifferent to his serious medical

needs, but Turner’s complaint reveals that he had received medical treatment from

prison officials. We affirm.

      While incarcerated in Florida prisons, Turner sought medical treatment for

his alleged “severe migraines, abdominal pain, burning sensation and rash on the

tip of his penis, [and] pain throughout his eyes, neck, shoulders, and back.” Turner

was seen by at least two different doctors, and several blood and urine tests were

conducted. The tests results were negative for infectious disease, and the doctors

prescribed Tylenol for the pain. Although no infection was found, one doctor

prescribed Bactrim, an antibiotic. The doctors also referred Turner to a

psychologist for an evaluation.

      On June 8, 2005, Turner filed pro se a complaint that alleged the doctors and

prison officials acted with deliberate indifference in the diagnosis and treatment of

his condition in violation of his Eighth and Fourteenth Amendment right against

cruel and unusual punishment. Turner moved to file in forma pauperis. The

district court denied Turner’s motion and dismissed his complaint as frivolous

under the Prisoner Litigation Reform Act. See 28 U.S.C. § 1915(e)(2)(B)(i).



                                          2
      This Court reviews the dismissal of a complaint as frivolous under PLRA for

abuse of discretion. Bilal v. Driver, 251 F.3d 1346, 1348-49 (11th Cir. 2001). “A

claim is frivolous if it is without arguable merit either in law or fact.” Id. at 1349.

To state a claim of deliberate indifference to serious medical needs, a prisoner must

prove four elements: “an objectively serious need, an objectively insufficient

response to that need, subjective awareness of facts signaling the need, and an

actual inference of required action from those facts.” Taylor v. Adams, 221 F.3d

1254, 1258 (11th Cir. 2000).

      The district court did not abuse its discretion in finding Turner’s complaint

to be frivolous. Turner’s complaint amounts to no more than a disagreement with

the medical treatment prison officials provided him. See Waldrop v. Evans, 871

F.2d 1030, 1033 (11th Cir. 1989). Florida officials conducted numerous tests and

prescribed medications to treat Turner’s complaints. Because Turner’s complaint

is “without arguable merit in law or fact,” we

      AFFIRM.




                                            3